Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 09/23/21.  Claims 1 – 27 has been amended and are pending. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1 – 10 and 12 – 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VADAPANDESHWARA et al. 20200125238.

Regarding claim 1, 19 and 27 a computer-implemented method comprising:
receiving content of a heap dump for a computer application [0090, see export dump]; 
generating a plurality of files based on the heap dump content, wherein the files are  compatible with a graph database [0060, pertains to a directed graph, also see 0086, see create archive dump];  
wherein generating the plurality of files that are compatible with the graph
database comprises excluding an object from representation in the plurality of files if the object is represented in a list of excluded classes that a user does not wish to be represented in an object graph for the heap dump [0152, discloses excluding files from dependency]; and 
loading the files into the graph database [see FIG. 1, 140 and all associated text as see 0029, shows database].
Regarding claim 2, the computer-based method of claim 1, further comprising generating an object graph from the files with the graph database [0056, shows generating graph].
Regarding claim 3, the computer-based method of claim 2, further comprising displaying a visual representation of the object graph at a computer-based user interface [0034, see visual representation].
Regarding claim 4, the computer-based method of claim 3, wherein the visual representation of the object graph comprises a directed graph comprising vertices (or nodes) representing objects from the heap dump, and edges interconnecting the vertices (or nodes) and representing relationships between the vertices (nodes) from the heap dump [0034 shows visual representation 0057, and edge, and nodes]. 

Regarding claim 5, the computer-based method of claim 4, wherein the visual representation is configured to illustrated one or more primitive properties associated with each respective one of the objects that correspond to the vertices (nodes) when a user selects that vertex (node) [0034].

Regarding claim 6, the computer-based method of claim 4, wherein the vertices (or nodes) are color-coded based on object type [0113, see highlighted with unique color].
Regarding claim 7, the computer-based method of claim 1, wherein the plurality of files comprises:
a plurality of object files, wherein each object file is associated with a particular type of object represented in the heap dump content; and a relationship file [0056 – 0059, 0074 shows relationship between transformations].
Regarding claim 8, the computer-based method of claim 7, wherein each object file comprises a template portion that identifies one or more types of properties that are applicable to the associated type of object, and a portion that identifies specific properties that correspond to the identified types of properties for each respective one of the objects of the particular object type [0042, shows properties and objects].

Regarding claim 9, the computer-based method of claim 7, wherein the relationship file identifies every relationship between objects represented in the heap dump content [0063, see relationships and object].

Regarding claim 10, the computer-based method of claim 1, wherein generating the plurality of files compatible with the graph database comprises:
 excluding an object from representation in the plurality of files if the object is identified in a list of excluded classes that a user does not wish to be represented in an object graph for the heap dump [0120, shows excluding].

Regarding claim 12, the computer-based method of claim 1, wherein generating the plurality of files compatible with the graph database comprises: 
determining, for an object represented in the heap dump, whether any objects of a same type have been processed previously, and, if not, then creating a new object file that corresponding to the type of object that is the represented object [0083 – 0086, see creates objects as well as create heap dump].

Regarding claim 13. The computer-based method of claim 1, wherein generating the plurality of files compatible with the graph database comprises:
determining whether a particular one of the objects represented in the heap dump content corresponds a collection object such that the particular object includes a collection of other objects; and if so, creating one, and only one, object file for the collection object, wherein all information related to the collection of other objects is included in the one, and only one, object file for the collection object [0081, see collection of interconnected processing].

Regarding claim 14, the computer-based method of claim 1, further comprising:
determining whether a particular one of the objects represented in the heap dump content corresponds to a generic object; and if so, creating a new file for that particular type of object, or adding a file entry to an existing file for that particular type of object [for generic object and new file for particular type, see the 4 types of stages, as well as workflows and directed graph, as interpreted by Examiner 0086 – 0087].

Regarding claim 15, the computer-based method of claim 14, further comprising: entering any references to other objects that appear in the heap dump content for the generic object into a relationship file [0074, teaches relationship between transformations nodes etc].
Regarding claim 16, the computer-based method of claim 1, further comprising:
extracting text data from a string object, wherein the text data is to be represented in the generated files as a property in a graph [0093, see workflow pipelines to extract and analyze important data from a datastream].
Regarding claim 17, the computer-based method of claim 1, wherein the heap dump is read employing an API (application programming interface).
Regarding claim 18, the computer-based method of claim 1, further comprising, once the object graph has been generated: analyzing the object graph to: find duplicated portions of the object graph, compare multiple versions of the object graph, verify the object graph, and/or find a path between two objects in the object graph [0083, API].


Regarding claim 20, the computer-based system of claim 19, wherein the graph database is configured to generate an object graph from the files, and display a visual representation of the object graph at a computer-based user interface [0093, see generate DAG also see visual audit].

Regarding claim 21, the computer-based system of claim 3, wherein the visual representation of the object graph comprises a directed graph comprising vertices (or nodes) representing objects from the heap dump, and edges interconnecting the vertices (or nodes) and representing relationships between the vertices (nodes) from the heap dump 
[0093 and 0098, shows several nodes and edges, dependencies and objects].
Regarding claim 22, the computer-based system of claim 21, wherein the visual representation is configured to illustrated one or more primitive properties associated with each respective one of the objects that correspond to the vertices (nodes) when a user selects that vertex (node) [0034, shows vertices].
Regarding claim 23, the computer-based system of claim 21, wherein the vertices (or nodes) are color-coded based on object type [0113].
Regarding claim 24, the computer-based system of claim 19, wherein the plurality of files comprises:
a plurality of object files, wherein each object file is associated with a particular type of object represented in the heap dump content; and a relationship file [0063].
Regarding claim 25, the computer-based system of claim 24, wherein each object file comprises a template portion that identifies one or more types of properties that are applicable to the associated type of object, and a portion that identifies specific properties that correspond to the identified types of properties for each respective one of the objects of the particular object type [0028, object].
Regarding claim 26, the computer-based system of claim 24, wherein the relationship file identifies every relationship between objects represented in the heap dump content [relationship, 0063].
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over VADAPANDESHWARA et al. 20200125238 (hereinafter Vad) in view of Chung et al. 20200293920 as applied in claim 10 above. 

Regarding claim 11, Vad discloses the computer-based method of claim 10.  Vad doesn’t expressly disclose wherein list of excluded classes comprises Java Virtual Machine (JVM) internal objects.  However, Chung in an analogous art and similar configuration discloses executing said similar configuration in a java virtual machine (JVM).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Vad and Chung because it would enable execution in different environments since its being implemented with a JVM.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 – 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached between Monday and Thursday, at 11:00 am - 4:300pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tuan Dam can be reached on 571-272-3695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192